JS 44C/S0NY                    Case 1:18-cv-10864-JPO CIVIL
                                                      Document
                                                            COVER2 SHEET
                                                                    Filed 11/20/18 Page 1 of 2
REV. 06101117
                          The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                          other papers as required by law, except as provided by local rules of court. This form, approved by lne Judicial Conference of the
                          United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                        DEFENDANTS

Nyaisha George                                                                                    Nancy A . Berryhill, Acting Commissioner of Social Security

ATTORNEYS (FIRM NAME. ADDRESS, AND TELEPHONE NUMBER                                               ATTORNEYS (IF KNOWN)
Violeta Arciniega/The Legal A id Society                                                          United States Attorney for the Southern District
260 E 161st St, 8FI. Bronx, NY 10451                                                              500 Pearl Street,
718-579-8157                                                                                      New York, New York 10007
CAUSE OF ACTION (CITE THE U S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSI:)
                             (00 NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

42 U.S.C. Section 405(g); 42 USC 1383 (c)(3) -- Review of final decision of the Commissioner of Social Security

                                                                                                                                                              Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No[Z]Yes D

If yes, was this case Vol.        0   lnvol.   0    Dismissed. No        O    Yes   O     lf yes, give d a t e - - - - - - - - - - & Case N o . - - - - - - - - -

(S THIS AN INTE~NATIONAL ARBITRATION CASE)                  No       0        Yes   D
(PLACE AN {x] IN ONE BOX ONLY)                                               NATURE OF SUIT
                                  TORTS                                                                                               ACTIONS UNDER STATUTES



CONTRACT                          PERSONAL INJURY                    PERSONAL INJURY              FORFEITURE/PENAL TY                 BANKRUPTCY                    OTHER STATUTES
                                                                     [ ) 367 HEALTHCARE/
                                                                                                                                                                    I J 375 FAlSE CLAIMS
{ J 110        INSURANCE          ( ) 310 AIRPLANE                   PHARMACEUTICAL PERSONAL      { J 625 DRUG RELATED            [ ) 422 AP PEAL
[ ) 120        MARINE             f ) 315 AIRPLANE PRODUCT           INJURY/PRODUCT LIABILITY      SEIZURE OF PROPERTY                     28 USC 158               { J376 QUI TAM
t j 130        MILLER ACT                  LIABILITY                 ( ) 365 PERSONAL INJURY              21   use   6S1          ! J423 WITHDRAWAL                 [ ]~OOSTATE
I J 140        NEGOTIABLE         { )J20A5SAULT, LIBEL&                       PRODUCT LIABILITY                                            2a USC 157                        REAPPORTIONMENT
               INSTRUMENT                  SLANDER                   [ ) 368 ASBESTOS PERSONAL    f   J 690 OTHER                                                   l ] 410 ANTITRUST
[ ) 150        RECOVERY OF        J ) 330 FEDERAL                             INJURY PRODUCT                                                                        [ ) 430 BANKS & BANKING
               OVERPAYMENT &               EMPLOYERS'                         UABILITY            PROPERlY RIGHTS                                                   [ J 450 COMMERCE
               ENFORCEMENT                 LIABILITY                                                                                                                [ J 460 DEPORTATION
               OF JUDGMENT        { J 340 MARINE                     PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                                [ J 470 RACKETEER INFlU·
[ ] 151        MEDICARE ACT       [ ] 345 MARINE PRODUCT                                          I ] 830 PATENT                                                             ENCEO & CORRUPT
l ] 152        RECOVERY OF                 LIABILITY                 I J 370 OTHER FRAUD          [ J B35 PATENT-ABBREVIATED NEW DRUG APPLICATION                            ORGANIZATION ACT
               DEFAULTED          I J 350 MOTOR VEHICLE              [ I 371 TRUTH IN LENDING                                                                                (RICO)
               STUDENT LOANS      [ ] 355 MOTOR VEHICLE                                           [ I 640 TRADEMARK                                                 [ l 480 CONSUMER CRED IT
               (E-XCL VETERANS)            PRODUCT LIABILITY                                                                      SOCIAL SECURITY                   { ) 490 CABLE/SATELLITE TV
I J 153        RECOVERY OF        I ] 360 OTHER PERSONAL
               OVERPAYMENT                 INJURY                    [ J 380 OTHER PERSONAL       LABOR                           [ j 861 lilA (139511)             ( j 850 SECURITIES/
               OF VETERAN'S       [ ] 362 PERSONAL INJURY -                 PROPERTY DAMAGE                                       [ I 862 BLACK LU NG (923)                  COMMODITIES/
               BENEFITS                   MED MALPRACTICE            [ ) 3S5 PROPERTY DAMAGE      [ I 710 FAIR LABOR              I ] 883 DIWC/DIWW (405(g))                 EXCHANGE
[ J 160        STOCKHOLDERS                                                 PRODUCT LIABILITY               STANDARDS ACT         b() 1!64 SS ID TITLE XVI
               surrs                                                                              [ J 720 LABOR/MGMT              I I B65 RSI (405(g)J
I   J 190     OTI--IER                                       PRlS ONER PETITIONS                            RElATIONS    .                                          f J890 OTHER STATUTORY
              CONTRACT                                       ! ) 463 ALIEN DETAINEE               ( j 7~0 RAILWAY LABOR ACT                                                ACTIONS
I   I 195     CONTRACT                                       I ) 510 MOTIONS TO                   lJ   751 FAMILY MEDICAL         FEDERAL TAX SUITS                 J ) S91 AGRICULTURAL ACTS
              PRODUCT             ACTIONS UNDER STATUTES              VACATE SENTENCE             LEAVE ACT 1FMLAI
              LIABIUN                                                 2s use 2255                                                 I I 870 TAXES (U S. Pla1nrnf or
I   J 196 FRANCHISE               CIVIL RIGHTS               ( 1530 HABEAS CORPUS                 ] J 79D OTHER LABOR                      Defendant)               [ 1893 ENVIRONMENTAL
                                                             { ) 535 DEATH PENALTY                             UllGATION          ] J871   IRS -THIRD PARTY               MATIER$
                                  [ ] 440 OTHER CIVIL RIGHTS
                                                             f J 540 MANDAMUS & OTHER             { J 791 EMPL RET INC                     20   use 7609            l ] 8% FREEDOM OF
                                                                                                               SECURITY ACT (ERISA)                                        INFORMATION ACT
                                          (Non·Pnsoner)
REAL PROPERTY                                                                                                                                                       [ I B96 ARBITRATION
                                  J I 441 VOTING                                                  IMMIGRATION                                                       { ) 699 ADMINISTRATIVE
( J 210        LANO               I J 442 EMPLOYMENT                 PRISONER CIVIL RIGHTS                                                                             PROCEDURE ACTIREVIEWOR
               CONDEMNATION       [ I 443 HOUSING/                                             [ ] 462 NATURALIZATION
                                            ACCOMMOOA TIONS          [ J 550 CIVIL RIGHTS                                                                              APPEAL OF AGENCY DECISION
! J 220        FORECLOSURE                                                                              APPLICATION
[ ) 230        RENT LEASE &       [ ) 445AMERICANS WITH              [ ] 555 PRISON CONDITION  [ J ~65 OTHER IMMIGRATION                                             ( J 950 CON STITIJTI ONALi TY OF
               EJECTMENT                    01 SAB ILITI ES -        [ I 500 CIVIL DETAINEE             ACTIONS                                                      STATE STATUTES
[ 1240         TORTS TO LAND                EMPLOYMENT                  CONDITIONS OF CONFINEMENT
I J245         TORT PRODUCT       [ ) 446 M1ERICANS WlTH
               LIABILITY                    DISABILITIES -OTI--IER
{ ] 290        ALL Oll-lER         [ ) 4'18 EDUCATION
               REAL PROPERTY




            Check if demanded in complaint:
                                                                              DO YOU CLAIM THIS CASE IS RELATED TO A C!V!L CASE NOW PENDING tN S.D.N.Y.
                                                                              AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
D           CHECK IF THIS ts A CLASS ACTION
            UNDER F.R.C .P. 23                                                IF SO, STATE:

DEMAND $_ _ _ _ _ OTHER----- J U D G E - - - - - - - - - - - - DOCKET NUMBER,___ _ _ __

Check YES only if demanded in complaint
JURY DEMAND:             0    YES     !Tho                                    NOTE: You must also submit at the time of filing the Statement of Relatedness form {Form !H-32).
                          Case 1:18-cv-10864-JPO Document 2 Filed 11/20/18 Page 2 of 2
(PLACE AN x IN ONE BOX ONLY)                                                       ORIGIN
!El 1 Original        0   2 Removed from               03 Remanded 0          4   Reinstated or       D   5 Transferred from D 6          Multidlstrict      D 7 Appeal to District
                                                                                                              (Specify Di strict)         L itig alion              Judge from
       Proceeding           Stale Court                   from                    Reopened
                                                                                                                                          (Trans !erred)            Magistrate Judge
                                                             Appellate
                      D    a.   all pa rt! es re presented   court
                                                                                                                                    0 8 Multidistrict UUgation (Direct File)
                      D    b.   At least one party
                                ts prose.
(PLACE AN x IN ONE BOX ONLY)                                             BASIS OF JURISDICTION                                                  IF DIVERSITY, INDICATE
0 1    U.S. PLAINTIFF     !RI 2   U.S. DEFENDANT             0   3   FEDERAL QUESTION               D 4 DIVERSITY                               CITIZENSHIP BELOW.
                                                                     (U.S. NOT A PARTY)

                                  CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [XJ in one box for Plaintiff and one box for Defendant)

                                PTF     DEF                                                       PTF DEF                                                            PTF       DEF
CITfZEN OF TH IS STATE          l 11    I 11         CITIZEN OR SUBJECT OF A                      I J3 [ J3         INCORPORATED and PRINCIPAL PLACE                 [ JS      [ ]5
                                                      FOREIGN COUNTRY                                               OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE        ( )2    [ 12         INCORPORATED or PRINCIPAL PLACE              [ ]4[ j4          FOREIGN NATION                                   [ )6      ( )6
                                                      OF BUSINESS IN THIS STATE


PLAINT!FF(S) ADDRESS(ES} AND COUNTY(IES)




DEFENDANT(S) ADDRESS{ES) AND COUNTY(!ES)




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE. WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                      COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:       THIS ACTION SHOULD BE ASSIGNED TO:                                 0    WHITE PLAINS                               00 MANHATTAN
DATE   11/20/2018
                         -~µ/~~
                         sfGN.J:"oRE OF ATIORNEY OF RECORD                                                ADMITIED TO PRACTICE IN THIS DISTRICT
                                                                                                          {] NO
                                                                                                          [)(J YES (DATE ADMITTED Mo.August Yr. 2017
RECEIPT#                                                                                                  Attorney Bar Code #VA0521


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate       J u d g e - - - - - - - - - - - - - - - - - - - - - - - - - - is so Designated.
Ruby J. Krajick, Clerk of Court by _ _ _ _ _ _ Deputy Clerk, DATED _ _ _ _ _ _ _ __

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN}
